DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered.
Claims 1-20 remain pending wherein claims 3-6, 9, 10 and 12-20 remain withdrawn, albeit claims 3-6, 9 and 10 are subject to rejoinder upon the allowance of claim 1. Applicant amended claims 1, 2, 7, 8 and 11 to obviate the outstanding rejections set forth in the previous Office action, and thus place the claims in condition for allowance. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of prior-filed applications 62/838,683, 62/830,389, 62/714,650 and 62/685,275 does not provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for any of the claims of this application. The disclosure of the prior-filed applications are devoid of disclosure directed to the calculations recited in the claims of the instant application. Consequently, the instant application will not be afforded benefit to said prior-filed applications.
EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Todd Fitzsimmons on July 28, 2021. The application has been amended as follows: 

Amend line 10 of claim 1 as follows: “of said Tiglylcarnitine to said Glutaconylcarnitine, as quantified and normalized, to at least one”

Amend line 1 of claim 2 as follows: “The method of Claim 1, further comprising [the ]steps” 

Amend line 1 of claim 3 as follows: “The method of Claim 1, further comprising [the ]steps of” 

Amend lines 1-2 of claim 5 as follows: “The method of Claim 1, further comprising [the ]steps of quantifying and normalizing Ornithine, Arginine, and Tryptophan, and [the step of]” 

Amend line 5 of claim 5 as follows: “predetermined value to [at least ]determine said prognosis for said human patient.” 

Amend line 1 of claim 6 as follows: “The method of Claim 1, further comprising [the ]steps of” 

Amend lines 4-5 of claim 6 as follows: “and said Octadecenoylcarnitine, as quantified and normalized, to at least one other predetermined value to [at least ]determine said prognosis for said human patient.” 

Claim 9 (Canceled)

Claim 10 (Currently Amended) The method of Claim 1, wherein said prognosis further comprises a degree of said ovarian cancer, said [determined ]degree being one of non-invasive, invasive, metastatic, and lethal.

Claims 12-20 (Canceled)

Election/Restrictions
Claim 1 is allowable. The restriction and election made on April 7, 2020 has been reconsidered in view of the allowability of claim 1, pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Consequently, claims 3-6 and 10 are no longer withdrawn from consideration and they are hereby rejoined because the claims require all the limitations of claim 1. However, claims 12-20, which are directed to a non-elected invention that does not require all of the limitations of claim 1, are hereby canceled, as indicated in the examiner’s amendment above. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-8, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Autelitano et al. (US 2011/0033377 A1) disclose a method of diagnosing, or determining a risk factor for, ovarian cancer based on ratios of two or more biomarkers in a patient’s blood (see [0110]). However, Autelitano et al. do not disclose or suggest calculating a ratio of tiglylcarnitine to glutaconylcarnitine to make the diagnosis or make any sort of prognosis of diagnosed ovarian cancer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797